Citation Nr: 1431147	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  97-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

(The Board addresses the issue of entitlement to service connection for a left shoulder disorder in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to April 1988, and from August 1989 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In March 2008, the Board issued a decision which denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  

In April 2010, the Board remanded this matter for additional evidentiary development.  


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD.  The Veteran attributes this condition to inservice stressors, including his wrongful discharge from the service, witnessing burned and mutilated bodies, and coming under fire from bombs and artillery while stationed in Panama.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A.  Additional Records Available

The Veteran recently informed VA that he has been awarded disability benefits,  beginning March 2011, from the Social Security Administration (SSA).  No effort has been made to obtain records relating to this determination.  The duty to assist requires a remand to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

B.  Additional Stressor Development Required

Pursuant to the Board's April 2010 remand, the RO requested additional details from the Veteran in November 2010 and May 2012 notification letters concerning his alleged inservice stressors.  The Veteran failed to respond to these requests.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

At this point, regardless of the lack of response from the Veteran, the Board's April 2010 remand required the RO to attempt to verify the Veteran's alleged stressors using his recent contention that his combat-related stressors occurred during the time he was receiving imminent danger pay from December 20, 1989 to January 31, 1990.  This stressor verification was to be made with the U.S. Army and Joint Services Records Research Center (JSRRC), which had previously declined to investigate the Veteran's stressors stating that that no specific time period within 60 days of the incident was given to research the claimed stressors.  

As the RO failed to request stressor verification from JSRRC, this matter must be returned to the RO to complete all reasonable actions available to verify the Veteran's alleged stressors.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

C.  Additional Examination Required

Pursuant to the Board's April 2010 remand, the RO was to schedule the Veteran for the appropriate examination to address the etiology of any current psychiatric 

disorder found.  In doing so, the RO was to 

[P]rovide the examiner a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a verified in-service stressor has resulted in the current psychiatric symptoms.  This stressor summary must include the Veteran's noncombat stressor concerning his discharge from the military in October 1990.  

Although provided with a VA examination for PTSD in November 2012, there is no indication that the RO identified any stressor claimed by the Veteran, including his noncombat stressor concerning his discharge from the military in October 1990.  Given the inadequate stressor development discussed above, the failure by the RO to reference the Veteran's noncombat stressor, and the VA examiner's failure to reference any inservice stressor claimed by the Veteran, the Board finds the November 2012 examination for PTSD to be inadequate.  Accordingly, the Veteran should be provided with a new examination to ascertain the nature, severity, and etiology of any psychiatric disorder, including PTSD, found.  The RO should inform the VA examiner of which stressors have been verified by the RO, and the examiner should opine as to whether the Veteran has a psychiatric disorder, including PTSD, that is related to his military service, to include as due to any confirmed stressor or stressors.

Accordingly, the claim is remanded for the following actions:

1.  The RO must contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records relating to his award of SSA disability benefits on February 6, 2012, effective beginning March 2011.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for a psychiatric disorder, including PTSD, since January 2005.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the Veteran to obtain further details of his stressors in service, including, but not limited to, the approximate date (within a three month range) and place of each stressor(s); the names, ranks, and units of persons involved; and the circumstances of the stressor(s), to include: (1) his seeing burning and mutilated bodies; and (2) his coming under fire from bombs and artillery while stationed in Panama.  The RO must inform the Veteran that he must be as specific as possible, and identify potential sources of evidence to corroborate his stressors, such as copies of letters written during service and statements from individuals familiar with his claimed stressors, e.g. former fellow service members, including peers, subordinates, or superiors.  The RO must notify the Veteran that failure to provide such information may result in the denial of this claim.  38 C.F.R. § 3.158 (2009); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

4.  Thereafter, the RO must thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran.  If no response is received from the Veteran, the RO must attempt to verify the stressors already of record using the period in which the Veteran received imminent danger pay from December 20, 1989 to January 31, 1990.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of pertinent service personnel records and any records relevant to the his claim to JSRRC and all appropriate sources for verification of the specific incidents alleged by the Veteran.  This organization(s) must be requested to provide any information which might corroborate the Veteran's alleged stressors.  All documentation received by the RO must be associated with the claims file.   

5.  Following the above, the RO must make a specific determination, based upon the complete record, as to whether the veteran "engaged in combat with the enemy."  If so, the RO must accept the Veteran's lay statements -- in the absence of evidence to the contrary and as long as it is credible and consistent with the circumstances of service -- as conclusive evidence of the occurrence of the stressor.  If the RO determines that the evidence does not show that the Veteran "engaged in combat with the enemy," the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor.

6.  When the above action has been completed, the Veteran must be provided with a VA examination to ascertain the nature, severity, and etiology of any psychiatric disorder, including PTSD, found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  

The RO must provide the examiner a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a verified in-service stressor has resulted in the current psychiatric symptoms.  This stressor summary must include the Veteran's noncombat stressor concerning his discharge from the military in October 1990.  

Following a review of the service and postservice medical records, the examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

9.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  If the claim remains denied, a supplemental statement of the case addressing all evidence received since the February 2007 supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

